EX-99.906CERT CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Dan C. Tutcher, Principal Executive Officer of the Center Coast MLP & Infrastructure Fund (the “Fund”), certify that to my knowledge: 1. The Form N-CSR of the Fund for the period ended May 31, 2014 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. /s/ Dan C. Tutcher Dan C. Tutcher President and Principal Executive Officer August 8, 2014 I, William H. Bauch, Principal Financial Officer of the Center Coast MLP & Infrastructure Fund (the “Fund”), certify that to my knowledge: 1. The Form N-CSR of the Fund for the period ended May 31, 2014 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. /s/ William H. Bauch William H. Bauch Treasurer and Principal Financial Officer August 8, 2014 These certifications are being furnished to the Commission solely pursuant to Rule 30a-2(b) under the Investment Company Act of 1940, as amended, and 18 U.S.C. (S) 1350 and are not being filed as part of the Form N-CSR with the Commission.
